Citation Nr: 1503649	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-30 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Eligibility for nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from November 18, 1985, to May 17, 1990.  The evidence also shows that she had a Reserve obligation terminating on June 5, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This claim was previously before the Board in December 2013, wherein the Board remanded the claim for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in May 2014, this claim was returned to the Board.  

The Virtual VA claims file has been reviewed.  Other than the Veteran's claim for benefits and November 2011 rating decision, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System pertaining to the Veteran.


FINDING OF FACT

The appellant did not perform active service during a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-connected pension benefits, based upon qualifying wartime service have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2014); 38 C.F.R. §§ 3.1 (e, f), 3.2, 3.3 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here.  As the law and not the facts are dispositive, no further VCAA duty to assist or duty to notify are necessary.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.  

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  The Veteran was provided with a letter in January 2014, which clarified the issue, identified evidentiary defects, and requested any additional outstanding evidence.  The duty to assist has been met.   

Analysis

To establish basic eligibility for VA nonservice-connected pension benefits, a veteran must have served in the active military, naval, or air service for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a) (2014).  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

In the instant case, the Veteran's DD Form 214 shows that the Veteran served on active duty from November 18, 1985, to May 17, 1990.  Based on these service dates, the Veteran is not eligible for nonservice-connected pension benefits, as she did not serve during a period of war as defined by regulation.  See 38 C.F.R. § 3.2 (2014) (defining the period of war for the Persian Gulf War as being from August 2, 1990, through a date to be prescribed by Presidential proclamation or law).  

Notably, however, the Veteran's DD Form 214 also shows that she had a Reserve obligation terminating on June 5, 1993, and the Veteran's Virtual VA file contains a certificate of honorable discharge showing that she was discharged from the U.S. Navy on June 5, 1993.  In her December 2011 notice of disagreement, the Veteran alleged that she performed active service as a Reservist.  Nevertheless, a review of the Veteran's service personnel records, obtained pursuant to the Board's remand, indicates that the Veteran did not have any qualifying service during her Reserve obligation term.  According to the Personal Information Exchange System, her Reserve obligation term consisted of active duty for training (ACDUTRA) or other Reserve service; there is no indication that the Veteran has a disease or injury that was incurred or aggravated during a period of ACDUTRA.  There is no other period of verified active service shown. 

In short, the Veteran's verified active service did not include service during a period of war.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits; she did not have active service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.


ORDER

Entitlement to nonservice connected disability pension benefits is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


